Name: Commission Regulation (EU) No 202/2010 of 10 March 2010 amending Regulation (EC) No 6/2003 concerning the dissemination of statistics on the carriage of goods by road (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  transport policy;  economic analysis;  documentation
 Date Published: nan

 11.3.2010 EN Official Journal of the European Union L 61/24 COMMISSION REGULATION (EU) No 202/2010 of 10 March 2010 amending Regulation (EC) No 6/2003 concerning the dissemination of statistics on the carriage of goods by road (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road (1), and in particular Article 6 thereof, Whereas: (1) It is appropriate to exploit as fully as possible the statistical data on the carriage of goods by road, referred to in Regulation (EC) No 1172/98, while respecting the confidentiality of the individual data records. (2) Commission Regulation (EC) No 833/2007 (2) ending the transitional period provided for in Council Regulation (EC) No 1172/98 makes available detailed origin-destination data on national and also international road freight flows from 2008 onwards. (3) It is necessary to make national and international origin-destination data available to Member States in order to complete the statistical coverage of road transport at national level. (4) Researchers and the scientific community in general should have access for scientific purposes to the data transmitted to the Commission (Eurostat) under Regulation (EC) No 1172/98, according to the principle laid down in Regulation (EC) No 223/2009 of the European Parliament and of the Council (3) on European statistics. (5) Commission Regulation (EC) No 6/2003 (4) should therefore be amended accordingly. (6) The measures provided for this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 6/2003 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 163, 6.6.1998, p. 1. (2) OJ L 185, 17.7.2007, p. 9. (3) OJ L 87, 31.3.2009, p. 164. (4) OJ L 1, 4.1.2003, p. 45. ANNEX ANNEX LIST OF TABLES FOR DISSEMINATION A. Continuity of existing tables In order to maintain continuity, the existing tables may be disseminated by the Commission (Eurostat). B. Main tables The following set of tables and subsets thereof may be disseminated. Table Description Note 1 Reference period Units Note 2 Notes B1 Summary of activity by type of operation and type of transport Year, quarter 1 000 t Million tonne-km Vehicle-km Note 3 B2 Transport, by type of operation Year, quarter 1 000 t Million tonne-km Note 3 B3 Transport, by type of goods Year 1 000 t Million tonne-km B4.1 International transport, by country of loading and unloading (total of all reporting countries) Year 1 000 t Million tonne-km B4.2 As for Table B4.1, but with additional breakdown by type of goods. Year 1 000 t Million tonne-km B4.3 International transport, by country of loading and unloading (with breakdown by reporting country) Year 1 000 t Million tonne-km B4.4 As for Table B4.3, but with additional breakdown by type of goods. Year 1 000 t Million tonne-km B5.1 Transport, by region of loading Year 1 000 t Million tonne-km Movements Note 4 B5.2 Transport, by region of unloading Year 1 000 t Million tonne-km Movements Note 4 B6.1 Transport, by distance class Year 1 000 t Million tonne-km Million vehicle-km Movements B6.2 As for Table B6.1, but with additional breakdown by type of goods Year 1 000 t Million tonne-km Million vehicle-km Movements B7 Transport, by axle configuration Year Million tonne-km Million vehicle-km Movements B8 Transport, by age of vehicle Year Million tonne-km Million vehicle-km Movements B9 Transport, by maximum permissible weight of vehicle Year Million tonne-km Million vehicle-km Movements B10 Transport, by load capacity of vehicle Year Million tonne-km Million vehicle-km Movements B11 Transport, by NACE branch Year Million tonne-km Million vehicle-km Movements B12 Vehicle movements, laden and empty Year Million vehicle-km Movements B13.1 Transit vehicle movements, by transit country, by loaded/empty and by maximum permissible weight of vehicle (total of all reporting countries) Year, quarter 1 000 t Movements B13.2 Transit vehicle movements, by transit country (with breakdown by reporting country) Year 1 000 t Movements B14 Transport of dangerous goods, by type of dangerous goods Year Million tonne-km Million vehicle-km Movements B15 Transport, by type of cargo Year Million tonne-km Million vehicle-km Movements B16 Transport, by type of cargo and distance class Year 1 000 t Million tonne-km Million vehicle-km Movements B17 National transport by region of loading and unloading, by reporting country Year 1 000 t Million tonne-km Movements Note 5 B18 International transport by region of loading and unloading, total of all reporting countries Year 1 000 t Million tonne-km Movements Note 6 Note 1: Except where otherwise stated, the tables include a breakdown by reporting country. Note 2: The following measures are calculated internally for all tables: 1 000 t Million tonne-km Million vehicle-km (laden, empty) Movements (laden, empty) Number of vehicle records used to calculate the table cell This column indicates the measures that will normally be offered to users. Other measures and units may be disseminated, if requested by users. According to users needs, the tables may be based on journey related variables (information from A2 data sets) or on goods related operations (information from A3 data sets) (see Regulation (EC) No 1172/98). Movements would therefore be labelled either as number of journeys or as number of basic transport operations. Transit movements would be labelled as such. Note 3: Type of operation is broken down as follows:  National journey: places of loading and unloading, both in reporting country  International journey: places of loading or unloading, or both, in countries other than the reporting country (= sum of the four following categories) (of which)  outward (goods loaded in reporting country): journey starts in reporting country, ends elsewhere  inward (goods unloaded in reporting country): journey starts elsewhere, ends in reporting country  cross-trade: journey between two countries other than the reporting country  cabotage: journey between places within a country other than the reporting country. Note 4: Data by loading or unloading region are published at NUTS-3 level. Note 5: For national transport, loading and unloading places are published at NUTS-2 level. Note 6: For international transport, loading and unloading places are published at NUTS-1 level. C. Tables on cabotage In order to provide information on cabotage equivalent to that available under Council Regulation (EEC) No 3118/93 (1), the following set of tables and subsets of these tables may be disseminated: Description Period Unit C1 Cabotage performed by hauliers from each reporting country, by reporting country Year 1 000 t Million tonne-km C2 Cabotage performed by hauliers from all reporting countries, by country in which cabotage takes place Year 1 000 t Million tonne-km C3 Cabotage by reporting country and by country in which cabotage takes place Year 1 000 t Million tonne-km D. Tables for national authorities of Member States In order to enable the national authorities of Member States other than the reporting country to compile complete statistics on road transport operations on their national territory, the following aggregated data files may be supplied to national authorities: Description Period Aggregated on dimensions Note Units D1.1 Transport operations at country level (laden journeys) Year  reporting country  country of loading  country of unloading  type of goods  type of transport  age class  distance class  axle configuration Tonnes Tonne-km Vehicle-km Movements Number of vehicle records D1.2 Transport of dangerous goods at country level (laden journeys) Year  reporting country  country of loading  country of unloading  dangerous goods  type of transport Tonnes Tonne-km Vehicle-km Movements Number of vehicle records D2 Transport operations at country level (empty journeys) Year  reporting country  country of origin  country of destination  type of transport  age class  distance class Vehicle-km Movements Number of vehicle records D3.1 Transport operations at regional level (laden journeys) Year  reporting country  region of loading  region of unloading  axle configuration  type of cargo  age class Tonnes Tonne-km Vehicle-km Movements Number of vehicle records D3.2 Transport operations at regional level (laden journeys) Year  reporting country  region of loading  type of goods  axle configuration  age class Tonnes Tonne-km Vehicle-km Movements Number of vehicle records D3.3 Transport operations at regional level (laden journeys) Year  reporting country  region of unloading  type of goods  axle configuration  age class Tonnes Tonne-km Vehicle-km Movements Number of vehicle records D4 Transport operations at regional level (empty journeys) Year  reporting country  region of origin  region of destination  axle configuration  age class Vehicle-km Movements Number of vehicle records D5 Transit transport (laden and empty journeys) Year  transit country  reporting country  laden/empty  region of origin  region of destination Tonnes Movements Number of vehicle records Note: For the D-tables, the following classifications will be used:  type of transport: own account/hire or reward  age class: three classes  distance class: four classes  region: NUTS-3  axle configuration: aggregated to vehicle types (lorry, articulated vehicle and road train). (1) OJ L 279, 12.11.1993, p. 1.